DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to the application filed 10/1/20 and the amendment filed on 6/2/21. 

1.	Claims 1-15 and 29-32 are pending.
2.	Claims 1-15 and 29-32 are rejected.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 3/31/21 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
4.	Applicant's arguments filed 6/2/21 have been fully considered but they are not persuasive. 
Applicant states;
Appln. No. 
:11 	A:	For claim 1 of the present application, the NF entity sends to a network node a subscription request message carrying a notification address, and the network node sends to a UDR a subscription resource creation request message carrying a 
That is, as a first matter, there are two different request messages in claim 1; the subscription request message and the subscription resource creation request message. As a second matter, the two request messages carry different information, as the subscription request message carries a notification address (called address A hereinafter), and the subscription resource creation request message carries two addresses; a new notification address (called address B hereinafter) and an original notification address. As a third matter, the original notification address is related to address A, and the original notification address is address A carried in the subscription request message, i.e., the subscription request message carries address A, and the subscription resource creation request message carries address A and address B. 
Response to A:  Examiner disagrees.  
First matter: The combination teaches CSE receives the first message from the client (in primary reference), and then send the message to the UDR (which is viewed as the second message, via the secondary reference Dao).
Second and third matter: The claim further does not stipulate the carrying of a “new” notification address.  Noting that the first mention of a subscription request message carries a notification address does not preclude it from carrying other address information as well.  The primary art teaches that the subscription creation request message carries two addresses.  Again, regarding address, the primary reference (Li) teaches subscription request includes multiple addresses which read on the broadly claimed subject matter, (subscription resource address, the subscribed resource address and the address of the recipient) see para. 41, 51 as identified in the previous rejection. This first message is conveyed in the second message of the secondary art. Also note Applicant acknowledge in last paragraph on pg. 2, the different addresses which can represent A and B.  There was not the notion of “new” notification address mentioned in the claims.
D:	Therefore, Li and Dao don't teach the above three points, either alone or in combination. 
For at least the above reasons, Applicant respectfully asserts that independent claim 1 of the present application is allowable over the cited references. 
Independent claim 11 includes similar features as claim 1, and is believed to be allowable for similar reasons. Dependent claims 2-10, 12-15 and 19-32 depend from independent claims 1 and 11, respectively, and are therefore allowable for at least the same First Named Inventor : Xu ChenAppln. No.: 15/733,709Page:12reasons as the respective independent claims. Response to 
Response to D:  The Examiner disagrees based on the response to A above.
   
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	Claims 1-3, 7-8, 10-12, 14-15 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (Li), US PGPub. No.: 20170303065 as applied to claims above, in view of Dao et al., (Dao), US PGPub. No.: 20190261260. 

 	 As per claim 1, Li teaches a subscription processing method applied to a network node, (the CSE receives a subscription resource creation request from a subscriber for processing) (para. 49) comprising: 
receiving a subscription request message sent by a network function (NF) entity, (wherein the subscriber represents a network function entity (individual that functions to subscribe)) (para. 49), wherein the subscription request message carries a notification address, (subscriber has permission to send a notification message to the recipient corresponding to the recipient identity of the notification message in the subscription resource creation request, a subscription resource is created under a resource corresponding to a subscription resource address (notification address) in the subscription resource creation request) (para. 41, 51); 
, (a common service entity receives (thus, sent) a subscription resource creation request) (para. 11)  wherein the subscription resource creation request message carries a notification address, (para. 41, 51) and an original notification address, the original notification address carried in the subscription resource creation request message is the notification address carried in the subscription request message, (subscription resource address in the subscription resource creation request) (para. 11, Fig. 201). 
Li does not specifically teach sending a creation request to a unified data repository (UDR).  
However, Dao teaches sending a creation request to a unified data repository (UDR), (network management function (NMF) 508 sends 511 to the UDM (or UDR) 506 a message as an Internal UE group creation/modification/deletion request) (para. 73). 
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Dao in order to utilize authentication and authorization procedure 402 which are initiated between the AF 425, NEF 424, AUSF 423 and UDM 422 or UDR or both, (Dao; para. 67).

 	As per claim 2, Li teaches the subscription processing method according to claim 1, wherein the notification address carried in the subscription request message is an address of the NF entity, (para. 51, 52).  

(subscription resource creation request includes the subscribed resource address and content, the content includes the attribute of the subscription resource, and the attribute of the subscription resource includes the subscriber identity (identifier of a node), the recipient identity (completes the node set) of the notification message, and the address of the recipient; subscriber and recipient also comprises a node set via the nodes they utilize for communication) (para. 8, 51, 102; Fig. 1).
	Dao also teaches identifier of a node and node sets, (via UE IDs (information/context on UE) for sending and receiving; multiple UE groups) (para. 22, 73, 144).
    
 	As per claim 7, the subscription processing method according to claim 1,  Li teaches wherein, the subscription resource creation request message is specifically a regenerated subscription request message, or a request message updating user data, (CSE sends a notification verification request message to the recipient (thus, updating user data)) (para. 20).  

 	As per claim 8, the subscription processing method according to claim 1, Li teaches further comprising: receiving a notification message, (subscriber has permission to send a notification message to the recipient corresponding to the recipient identity of the notification message in the subscription resource creation request, a subscription resource is created under a resource corresponding to a subscription resource address (notification address) in the subscription resource creation request) (para. 41), wherein the notification message carries an identifier of a node set to which the network node belongs, and the attribute of the subscription resource includes the subscriber identity (identifier of a node), the recipient identity (completes the node set) of the notification message, and the address of the recipient; subscriber and recipient also comprises a node set via the nodes they utilize for communication) (para. 8, 51, 102; Fig. 1). and the original notification address carried in the subscription resource creation request message, (subscription resource address in the subscription resource creation request) (para. 11, Fig. 201); sending the notification message to the original notification address carried in the notification message according to the original notification address, (subscriber has permission to send a notification message to the recipient corresponding to the recipient identity of the notification message in the subscription resource creation request, a subscription resource is created under a resource corresponding to a subscription resource address (notification address/ original address) in the subscription resource creation request) (para. 41, 51).  
	Li does not specifically teach message sent by the UDR.
	However, Dao teaches message sent by the UDR, (UDR sends message) (para. 69).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Dao in order to utilize authentication and authorization procedure 402 which are initiated (Dao; para. 67).

 	As per claim 10, the subscription processing method according to claim 3, 
Li does not specifically teach wherein, the network node in the node set is one of UDM, PCF, and NEF.  
However, Dao teaches the network node in the node set is one of UDM, PCF, and NEF, (PCF (that has previously subscribed) with the allocated UE IP address) (para. 113).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Dao in order to utilize authentication and authorization procedure 402 which are initiated between the AF 425, NEF 424, AUSF 423 and UDM 422 or UDR or both, (Dao; para. 67).

 	As per claim 11, Li teaches a subscription processing method, comprising: First Named Inventor : Xu Chen Page:9 
receiving a subscription resource creation request message sent by a network node, (wherein the subscriber represents a network node, i.e. application node; since the recipient of the notification message in the subscription resource creation may be a subscriber itself or other AEs or CSEs, the resource may be maliciously subscribed for the user)) (para. 2,8 ), wherein the subscription resource creation request message carries a notification address and an original notification address, (subscriber has permission to send a notification message to the recipient corresponding to the recipient identity of the notification message in the subscription resource creation request, a subscription resource is created under a resource corresponding to a subscription resource address (notification address/ original address) in the subscription resource creation request) (para. 41, 51); 
creating a subscription resource according to the subscription resource creation request message, (a common service entity receives (thus, sent) a subscription resource creation request; a subscription resource is created under a resource corresponding to a subscription resource address in the subscription resource creation request, and a message indicating successful creation of the subscription resource is sent to the subscriber) (para. 11)  and storing and associating the subscription resource and the original notification address and the notification address carried in the creation request message, (subscription resource address in (thus, stored) the subscription resource creation request; create a subscription resource under a resource corresponding to a subscription resource address in the subscription resource creation request, and send to the subscriber a message indicating successful creation of the subscription resource (thus, also stored)) (para. 7, 11, 26; Fig. 3/310). 
Li does not specifically teach subscription processing method applied to unified data repository (UDR). 
However, Dao teaches subscription method applied to unified data repository (UDR), (When the UE is registered to the network, the AMF accesses UE subscription information in the UDM and/or UDR; perform subscription or unsubscription for network exposure services of CP functions 1410 such as UDM (hence, of UDR (thus applied)), AMF, SMF, PCF.; The UE group context(UE context holds (stores) user subscription) may be stored in either the UDM, or UDR, or both the UDM and UDR) (para. 2, 73, 138, 158).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Dao in order to utilize authentication and authorization procedure 402 which are initiated between the AF 425, NEF 424, AUSF 423 and UDM 422 or UDR or both, (Dao; para. 67).

 	As per claim 12, the subscription processing method according to claim 11, it is rejected based on the analysis of claim 3 due to the similarity of the limitations.
  
 	As per claim 14, the subscription processing method according to claim 11, Li teaches further comprising: sending a notification message to the original notification address associated with the subscription resource according to the original notification address, (subscriber has permission to send a notification message to the recipient corresponding to the recipient identity of the notification message in the subscription resource creation request, a subscription resource is created under a resource corresponding to a subscription resource address (notification address/ original address) in the subscription resource creation request) (para. 41, 51). 
 
 	As per claim 15, the subscription processing method according to claim 12, Li teaches further comprising: sending a notification message to the notification address associated with the subscription resource according to the notification address, (subscriber has permission to send a notification message to the recipient corresponding to the recipient identity of the notification message in the subscription resource creation request, a subscription resource is created under a resource corresponding to a subscription resource address (notification address/original address) in the subscription resource creation request) (para. 41, 51); wherein the notification message carries an identifier of a node set to which the network node belongs and , (the attribute of the subscription resource includes the subscriber identity (identifier of a node), the recipient identity (completes the node set) of the notification message, and the address of the recipient; subscriber and recipient also comprises a node set via the nodes they utilize for communication) (para. 8, 51, 102; Fig. 1); an original notification address carried in the subscription resource creation request message, (subscription resource address in the subscription resource creation request) (para. 11, Fig. 201).  
  
 	As per claim 29, it is mostly rejected based on the analysis of claim 1; in addition, Li teaches a processor, and a computer program; the processor implements the subscription processing method according to claim 1 (a server and software), (para. 3).
Li does not specifically teach a computer device, comprising: a processor, a storage, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor,
However, Dao teaches a computer device, comprising: a processor, a storage, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor, (para. 17, 24, 220). 
(Dao; para. 67).
 
 	As per claim 30, it is mostly rejected based on the analysis of claim 1; in addition, Li teaches  a computer program, a processor, implement the subscription process method according to claim 1; the processor implements the subscription processing method according to claim 1  (a server and software; device (processor) for creating a subscription resource), (para. 3, 9, 11)
Li does not specifically teach a non-transitory computer-readable storage medium, comprising: a computer program stored on the computer-readable storage medium, wherein when the computer program is executed by a processor,  
However, Dao teaches a non-transitory computer-readable storage medium, comprising: a computer program stored on the computer-readable storage medium, wherein when the computer program is executed by a processor, (para. 17, 24, 220). 
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Dao in order to utilize authentication and authorization procedure 402 which are initiated between the AF 425, NEF 424, AUSF 423 and UDM 422 or UDR or both, (Dao; para. 67).

(device for creating a subscription resource) (para. 9), a processor and a computer program (server and device (processor) and software) (para. 3, 9) comprising: the processor implements the subscription processing method according to claim 11, (para. 9)
Li does not specifically teach a processor, a storage, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor.
However, Dao teaches processor, a storage, and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor, (para. 17, 24, 220). 
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Dao in order to utilize authentication and authorization procedure 402 which are initiated between the AF 425, NEF 424, AUSF 423 and UDM 422 or UDR or both, (Dao; para. 67).

 	As per claim 32, it is mostly rejected based on the analysis of claim 11; in addition, Li teaches a processor, the processor implements the subscription processing method according to claim 11, (server, device) (para. 3, 9)
	Li does not specifically teach a non-transitory computer-readable storage medium, comprising: a computer program stored on the computer-readable storage medium, wherein when the computer program is executed by a processor.
(para. 17, 24, 220). 
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Dao in order to utilize authentication and authorization procedure 402 which are initiated between the AF 425, NEF 424, AUSF 423 and UDM 422 or UDR or both, (Dao; para. 67).

8.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (Li), US PGPub. No.: 20170303065 as applied to claims above, in view of Dao et al., (Dao), US PGPub. No.: 20190261260 and further in view of Ding et al., (Ding), US PGPub. No.: 20120079082.

 	As per claim 4, the subscription processing method according to claim 1, Li teaches further comprising: receiving a subscription resource creation response message returned by the UDR in response to the subscription resource creation request message, (send (in response) to the subscriber a message indicating successful creation of the subscription resource) (para. 26); wherein the subscription resource creation response message created according to the subscription resource creation request message, (para. 26), and the subscription resource address of the subscription resource comprises a subscription resource identifier, (subscription resource name, the subscription resource type) (para. 51); returning a subscription response message for  (send (returned) to the subscriber (NF entity) a message indicating successful creation of the subscription resource) (para. 26); wherein the subscription response message carries an identifier of a node set to which the network node belongs, (subscriber and recipient represents node set identifier) (para. 38) and the subscription resource identifier, (para. 51) 
Dao also teaches identifier of a node and node sets, (via UE IDs (information/context on UE) for sending and receiving; multiple UE groups) (para. 22, 73, 144).
Neither Li nor Dao specifically teach response message carries a subscription resource address of a subscription resource created by the UDR; subscription resource identifier allocated by the UDR; subscription resource identifier allocated by the UDR to the subscription resource.
However, Ding teaches response message carries a subscription resource address (the subscription data describes that user subscription data corresponding to subscription data subscribed by subscription to notification event is a request data identity or a request data domain name (subscription resource address via domain name)) (para. 25) of a subscription resource created by the UDR (AS application front end returns a notification (response message) response message to the user data repository; user data repository (UDR) is configured to establish said subscription to notification (response) relationship by a following method: storing an original address of subscriber and subscription data) (para. 55, 76, 92); subscription resource identifier (para. 25).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li, Dao and Ding such that when receiving an update data request, if said update data request meets the notification triggering condition or a notification is required to be sent, said user data repository sending the notification message to a notification event subscriber, (Ding; para. 16).

  	As per claim 13, the subscription processing method according to claim 11, Li teaches further comprising: sending a subscription resource creation response message to the network node in response to the subscription resource creation request message, (indicating successful creation of the subscription resource is sent to the subscriber) (para. 11); The remainder of the limitations are rejected based on the analysis of claim 4 due to the similarity of the limitations.  

9.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (Li), US PGPub. No.: 20170303065 as applied to claims above, in view of Dao et al., (Dao), US PGPub. No.: 20190261260 in view of Ding et al., (Ding), US PGPub. No.: 20120079082 and further in view of Kahan et al., (Kahan), US PGPub. No.: 20100250677.

(subscription resource name, the subscription resource type) (para. 51) 
Li does not specifically teach further comprising: identifier allocated by the UDR to the subscription resource; receiving a subscription deletion request message sent by the NF; wherein the subscription deletion request message carries the identifier of the node set to which the network node belongs and the subscription resource identifier sending a subscription resource deletion request message to the UDR according to the subscription deletion request message.
However, Dao teaches receiving a subscription deletion request message sent by the NF; wherein the subscription deletion request message carries the identifier of the node set to which the network node belongs, (PCF 504 sends 519 to CPF 502 a message “as a UE group policy creation/modification/deletion request to acknowledge the reception of message; Subscriber belongs to UE group) (para. 76); and the subscription resource identifier (equipment identifier (PEI)) (para. 73); sending a subscription resource deletion request message to the UDR according to the subscription deletion request message (The network management function (NMF) 508 sends 511 to the UDM (or UDR) 506 a message as an Internal UE group creation/modification/deletion request) (para. 73); wherein the subscription resource deletion request message carries the subscription identifier, (service subscription information) (para. 73, 137).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li and Dao in (Dao; para. 67).
Neither Li nor Dao specifically teach identifier allocated by the UDR to the subscription resource; and receiving a subscription deletion request message sent by the NF entity.
However, Ding teaches identifier allocated by the UDR to the subscription resource (para. 25); receiving a subscription deletion request message sent by the NF entity, (para. 46, 48, 67).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li, Dao and Ding such that when receiving an update data request, if said update data request meets the notification triggering condition or a notification is required to be sent, said user data repository sending the notification message to a notification event subscriber, (Ding; para. 16).
Neither Li, Dao nor Ding specifically teach receiving a subscription deletion request message sent by the NF entity.
However, Kahan teaches receiving a subscription deletion request message sent by the NF entity, (para. 36).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li, Dao, Ding and Kahan such that the load on the Web side server (i.e. the resource content publishing device 520) may be reduced, and services such as event subscription, event (Kahan; para. 58).

	As per claim 6, the subscription processing method according to claim 4, it is rejected based on the analysis of claim 5; In addition Kahan also teaches the modification request message which is herein viewed as the deletion request message as well, (see para. 36). 

10.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (Li), US PGPub. No.: 20170303065 as applied to claims above, in view of Dao et al., (Dao), US PGPub. No.: 20190261260 and further in view of Wang et al., (Wang), US PGPub. No.: 20190230175.

 	As per claim 9, the subscription processing method according to claim 1, 
	Neither Li nor Dao specifically teaches wherein, the notification address in the subscription request message is an identity or FQDN of the NF entity, or an IP address of the NF entity.  
	However, Wang teaches wherein, the notification address in the subscription request message is an identity or FQDN of the NF entity, or an IP address of the NF entity, (message may include the following parameters or just include the subscription request message in step 291:1) the address or identifier of subscriber (NF)) (para. 78).
Therefore, it would be obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Li, Dao and (Wang; para. 45).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, i.e. Xiao, US PGPub. No.: 20160219125, para. 5 and 87.

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Edwards whose telephone number is (571) 270-7176.  The examiner can normally be reached Monday to Thursday, 7:00-5:30pm EST.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A EDWARDS/Examiner, Art Unit 2448                                                                                                                                                                                                        7/21/21